DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 are examined herein.

Claim Rejections - 35 USC § 112
Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites 4-hydroxy-2(or 5)-ethyl-5(or 2)-methyl-3(2H)-furanone as HEMF, however, the pending Disclosure provides no support for what HEMF is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over UH in view of RB (5,141,756), MIT, Akamatsu and Mashiko.
 
UH: University of Hawaii: Fungi In Manufacturing of Food; published online at least by Apr. 12, 2000 at: https://web.archive.org/web/20000412055145/http://www.botany.hawaii.edu/faculty/wong/BOT135/Lect16.htm

MIT: Massachusetts Institute of Technology: Case Study I-Soy Sauce; published online at least by Jul 30, 2013 at: https://web.archive.org/web/20130730121944/http://web.mit.edu/7.01x/7.014/pdfs/CS1_soy_sauce-AK.pdf

Akamatsu: WO 2012/128290 Al; published: 9/27/2012
MASAHIKOMashiko: JP 2012-70636 A; published: 4/12/2012

Independent claim 1
	UH teaches methods of making liquid soy (i.e. soy like) seasonings (see starting at the 2nd para. of food products for this and the teachings discussed below).

UH teaches soybeans are cooked mixed with wheat flour, pressed into cakes, and placed in a special room where it is inoculated with Aspergillus oryzae (i.e. koji mold). 

UH teaches the mixture is then incubated for three days, and the cakes will become covered with yellow mycelial growth, wherein the molded cake is referred to as Koji, which is a fermentation product of grains. This imparts the claimed step of: inoculating raw material grains, primarily comprising: soybean or wheat with a koji mold to prepare a solid koji.

UH teaches the koji is then mixed with salt and water and is now referred to as the moromi.  This imparts the claimed step of adding water or saline.

Although it is reasonable to expect that similar steps of adding salt and water will function similarly, UH does not teach why the salt and water is added to heat and hydrolyze the moromi having a salt concentration. 
RB also teaches methods of making soy sauce type liquid seasonings (ab.), and further teaches a relatively small quantity of sodium chloride, namely 0 to 5% and preferably 1 to 3% by weight, are added to the moromi suspension before heated hydrolysis, wherein said step beneficially exerts a plasmolysis effect to release enzymes to provide all the nutrients required for the microorganisms which are involved in the next step of fermentation of the moromi (2, 50+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making soy type sauces using a step of mixing the koji with salt and water, as UH, to include the purpose of such a step, because RB provides the function of said step and further teaches its benefits, to provide all the nutrients required for the microorganisms which are involved in the next process step of fermentation.

The modified teaching, in RB, provides the salt concentration of the moromi is from zero to 5 wt% in the suspension, which anticipates the claim of less than 4% (w/v) (2, 50+). 



The modified teaching, in RB provides that after the relatively small quantity of salt is added to the moromi suspension, it is heated to 45 to 60 °C  (2, 50+).
The examiner takes Official Notice that 60 °C is a known temperature for food solutions.  Therefore, the teaching imparts a step of pasteurized the moromi solution before it is inoculated and fermented.

Then, UH teaches the moromi is then inoculated with a bacterium, Peiococcus soyae. This imparts the claimed step of inoculating the moromi with yeast.

Further, UH teaches inoculated moromi is ferment.  This imparts the claimed step of  fermenting the moromi. 

UH does not discuss the container used for fermenting the moromi, including: a container adapted to reduce contamination by harmful microorganisms, as claimed.
MIT also teaches methods of making soy sauce type liquid seasonings (ab.), and further teaches that the moromi is fermented in an airtight container.  
MIT further teaches that the fermentation does occur in the airtight containers for a number of months because the energy for the fermentation life processes does not require oxygen, so organisms use glycolysis to derive their ATP and that this type of metabolism recycles molecules in the reaction (see section II.3.). 



Therefore one in the art would have a reason to expect success in the use of air tight containers for fermenting moromi, because the fermentation process therein is successful.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of fermenting moromi, as UH, to include the use of an airtight container, as claimed, because MIT teaches that the fermentation process therein is successful, which provides those skilled in the art with a reasonable expectation of success.

Ingredients of soy sauce
UH does not discuss the ingredients of the soy sauce made.
- Akamatsu also teaches methods of making soy sauce type liquid seasonings (ti.), and further provides the ingredients therein.
There are several reasons why one of skill would be motivated to understand food ingredients, including: they provide an understanding of nutritional information, especially when monitoring specific intakes; they provide an understanding of harmful ingredients that cause harmful reactions; they are required for selling a food product as ingredients must be labeled.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making soy sauce type liquid seasonings, as the modified teaching above, to include the ingredients of the soy sauce type liquid seasoning, as shown by the claim of some of the ingredients therein, because 

Akamatsu illustrates that the art finds the showing of ingredients to be suitable for similar intended uses, a proper grounds for obvious (see MPEP 2144.07); and knowing what the ingredients of foods is beneficial to: having an understanding of nutritional information, especially when monitoring specific intakes; understanding what ingredients therein cause harmful reactions; and since ingredients must be labeled before selling a food product, it would be beneficial to know what they are for profitability.

Salt content
Akamatsu teaches the composition comprises 1 to 4 wt% salt (0001, 0016), which encompasses the claim of 2 to 10 wt% salt a salt concentration of less than 4% (w/v). 

Isoamyl alcohol content
Akamatsu teaches the compositions comprises 1600 µg/ml (1600 ppm) or less of isoamyl alcohol (0064), which encompasses the claim of 20 ppm (w/v) or more of isoamyl alcohol.

2- phenylethanol content
Akamatsu teaches the compositions comprises 7.0 µg/ml (7 ppm) or more of 2- phenylethanol (0001, 0016), which encompasses the claim of 6 ppm (w/v) or more of 2- phenylethanol.


Isobutyl alcohol content
Akamatsu teaches the compositions comprises 800 µg/ml (800 ppm) or less (0064), which encompasses the claim of 9 ppm (w/v) or more of isobutyl alcohol.

Nitrogen content
Akamatsu teaches the compositions comprises 0.2 to 3 wt% of nitrogen (0001, 0016).

HEMF
With regard to the prior art, the term/phrase "HEMF" encompasses 4-hydroxy-2(or 5)-ethyl-5(or 2)-methyl-3(2H)-furanone, a flavor component commonly known of Japanese style soy sauce (shoyu) and fermented soy bean paste (miso).
Although soy sauce is commonly known to comprise flavor and aroma components, Akamatsu discusses that the soy sauce has flavor and aroma components (0030), wherein no flavor is deteriorated (0001), however, does not discuss the specifically flavor claimed one, HEMF.
- Mashiko also teaches methods of making soy sauce (ref. clm. 4) with low salt content (ref. clm. 3) and flavor components (0008), and further provides adding the specifically claimed flavoring, HEMF, to the composition (0008, 0012).
Mashiko provides benefits to said flavor profile include that it provides a salty taste (0008), which means it can be used as a salt substitute (0003).


Mashiko provides for 20 to 500 ppm of HEMF in the composition (ref. clm. 1), which encompasses the claim of 10 ppm (w/v) or more of HEMF.
The teaching further imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making soy sauce with low salt content and flavor components, as the modified teaching above, to include the use of the specifically claimed flavor components, HEMF, because Mashiko illustrates that the art finds HEMF as being suitable for similar intended uses, including soy sauce with low salt content and flavor components (see MPEP 2144.07).

HEMF content
As for the HEMF being 10 ppm (w/v) or more of HEMF per a total nitrogen concentration of 1.0% (w/v), Akamatsu teaches the compositions comprises 0.2 to 3 wt% of nitrogen (0001); and the modified teaching, in Mashiko, provides for 20 to 500 ppm of HEMF (ref. clm. 1); therefore the modified teaching encompasses the claimed  amount of HEMF, 10 ppm (w/v) or more of HEMF per a total nitrogen concentration of 1.0% (w/v).




Alcohol content
Akamatsu teaches ​the soy sauce comprises an ethanol concentration of 8.0 to 20.0% (v/v) (0016), which converts to 6.28 to 15.7% (w/v), and therefore encompasses the claim of the liquid seasoning comprising 7.0% or less (w/v) alcohol.

Akamatsu further teaches that the soy sauce comprises a concentration of 2-phenylethanol per v of 7.0 μg /ml or more (i.e. 7 ppm or more) (0016), which also encompasses the claim of the liquid seasoning comprising 7.0% or less (w/v) alcohol. 

Dependent claim
As for claim 2, the modified teaching, in Akamatsu teaches the composition comprises 1 to 4 wt% salt (0001, 0016), which anticipates wherein the soy sauce-like liquid seasoning contains 50 ppm (w/v) or less of sodium ions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793